MATTHEWS, Chief Justice,
with whom COMPTON, Justice, joins dissenting.

Introduction

On Saturday evening, October 18, 1997, Joseph’s nine-year-old son, J.A., asked Jo*181seph to drive him to a convenience store for a snack. Joseph had been drinking, but he agreed. As Joseph backed out of his parking space he struck a parked car. Joseph was arrested for DWI. Since no one else was at home, J.A. was taken into state custody. Although Joseph was released on his own recognizance an hour after he was arrested, the State kept J.A. in foster care for seven weeks. On December 11, 1997, Superior Court Judge Tan ordered J.A. released to his parents. This order was not consented to by the State, which never receded from its position that J.A. was “at imminent risk of substantial harm if returned to the home now.”
Does the October 18 incident justify the State’s attempt to take J.A. from the family home? As today’s opinion correctly points out, more is involved than simply an isolated probable DWI. Joseph has had five such offenses — including that of October 18— spread over a twenty-six-year period. Further, there have been instances of domestic violence between Joseph and his wife Eliza, J.A.’s mother. Moreover, Eliza also has a drinking problem. These are the facts favoring the State. On the other hand, the evidence indicates that Joseph retired from military service with the rank of major, that he has been employed by the same employer for the past twenty-six years, and that he and Eliza have been married for twenty-five years. It appears to be undisputed that J.A. is a good student with a regular school attendance record. There is no indication that he has ever been inappropriately disciplined. Nor is there evidence that he has ever been harmed by action or inaction of either parent. Finally, there is no evidence, except for the evening of October 18, that Joseph has ever driven while intoxicated with J.A. in the car.
On this reeord, Judge Tan concluded that probable cause did not exist to believe that J.A. was at imminent risk of substantial physical harm as of the December hearing. And on this record the court concludes de novo that Judge Tan erred and that probable cause exists to believe that J.A. is at imminent risk of substantial physical harm.
I agree with Justice Compton’s strong dissent. I write separately because I think that the court has made two errors of law which go a long way toward explaining our different conclusions.
The legal errors of which I speak are:
First, the court has construed the probable cause standard of AS 47.10.142(d) to mean minimally that there is a “substantial chance” that J.A. is a child in need of aid. In my view, probable cause under this section requires a conclusion which is more likely true than not true based on the quantum of information available.
Second, the court treats probable cause as a legal determination which is reviewed without deference to the determination of the trial judge, rather than as a question of the application of a legal standard to a particular set of facts which is reviewed deferentially and cannot be reversed unless found to be clearly erroneous.
I turn to a fuller explanation of these points.

Probable Cause

In civil law when we speak of probability we mean “more likely than not.” See Kenneth S. Broun et al., McCormick on Evidence § 339, at 437-41 (John William Strong ed., 4th ed.1992). Thus I would have thought that probable cause as used in AS 47.10.142(d) is equivalent to the customary civil preponderance-of-the-evidenee standard, which requires the trier of fact to find that something is more likely than not true. See Alaska Pattern Jury Instruction § 2.22 (defining preponderance of the evidence). But drawing on criminal search and seizure law under the Fourth Amendment to the United States Constitution, today’s opinion says that probable cause only requires “a substantial chance” that something is true. Op. at 176. The “substantial chance” standard is inherently vague and may be quite a bit lower than the “more likely than not” standard. For example, if the holder of a lottery ticket were told that he had a ten-percent chance of winning, that would be both exciting news and a substantial chance. But it would not be probable that the holder would win.
I have no quarrel with the view that probable cause is established where reasonably trustworthy information is brought forth *182which would justify a prudent person’s belief that a child is in need of aid. See Op. at 176. Such a standard is consistent with what I regard as the plain language of probable cause. To say something is probable simply means that it more likely than not will occur. It seems clear that a prudent person would not choose to believe a proposition unless information shows that it is probably true, or more likely than not true. By contrast, the “substantial chance” standard may indicate a likelihood far lower than more likely than not. This formulation, in my view,' is in practical usage indistinguishable from reasonable suspicion and, as such, is wholly insufficient to justify placing a child in the custody of the state.1 This is true even where the order specifies that the child shall be returned to the home under state supervision.
“Probable cause” in criminal law with respect to decisions made by the police to search or seize, and with respect to decisions made by a magistrate to issue a warrant, may in limited circumstances mean something less than “more likely than not.” We recognized this possibility in McGee v. State:
It has been said that in a search and seizure context probable cause does not mean “more likely than not” or “by a preponderance of the evidence,” rather, the words connote something more akin to “reasonable cause.”
[[Image here]]
... Where there is probable cause that a crime has been committed and also probable cause that a particular person committed it, we think a lesser degree of probability will suffice to justify temporary seizure of a weapon to determine if it was involved in the crime.
614 P.2d 800, 806 (Alaska 1980) (citations omitted).
Professor LaFave, the leading commentator in this area of law, states that it is still an open question as to whether the Supreme Court of the United States will permit the probable cause standard to fall below a more probable than not test. See Wayne R. La-Fave, Search and Seizure § 3.2(e), at 60-63 (3d ed.1996). Nonetheless, Professor La-Fave suggests that there are some circumstances in which searches or seizures should be upheld as satisfying probable cause even though they do not meet a more probable than not test. See id. at 65-82.2
*183I disagree that the criminal law analogies relied on by the court, relating to the protections afforded defendants facing criminal charges, are apt or accurate. Op. at 177. A preliminary showing of probable cause is not required for a misdemeanor charge without an arrest warrant or pretrial detention because there has been no seizure of the person. Such a seizure only takes place after conviction, thus after the defendant’s guilt has been proven beyond a reasonable doubt. Similarly, the standard for a grand jury indictment is whether the evidence, “if unexplained or uncontradieted, would warrant a conviction of the defendant.” Alaska R.Crim. P. 6(q). Since a conviction is not warranted unless proved beyond a reasonable doubt, the grand jury and reviewing courts must ask whether the evidence presented, if uncontradieted, would justify conviction under the reasonable doubt standard. This standard is much more demanding than mere probable cause.
The court points out that a grand jury hearing is held in an ex parte setting and is therefore more forgiving than a preliminary GINA hearing. Op. at 177. But a hearing on temporary placement under AS 47.10.142(d) is severely circumscribed. The hearing must take place within forty-eight hours after the court is notified that a minor has been taken into custody. See CINA Rule 10(a)(1). At this point, the parents will not ordinarily be prepared to present their case. The CINA rules anticipate this by providing that the court must advise the parents of their rights and responsibilities at the beginning of the hearing, including the right to counsel. See CINA Rule 10(a)(1), (2). Further, CINA Rule 10(a)(4) permits the court to consider hearsay evidence. If the grand jury analogy were applied to the preliminary CINA hearing, I suggest that we would ask whether the facts presented, including hearsay evidence, would suffice, if uncontradieted or unexplained, to warrant a finding that the child is a child in need of aid.3 As such a finding must be made by a preponderance of the evidence, this would meet the plain meaning of probable cause.
I suggest, however, that it is not to the criminal law that we should look for analogies as to the standard of proof required under section .142(d). More to the point are civil authorities discussing the standard of proof which is required before constitutionally protected rights can be interfered with.
For example, to obtain a prejudgment attachment or prejudgment seizure of personal property the plaintiff must “establish by a preponderance of the evidence the probable validity of the plaintiffs claim for relief in the action and the absence of any reasonable probability that a successful defense can be asserted by the defendant.” Alaska R. Civ. P. 89(d); see also Alaska R. Civ. P. 88(d). Thus, a plaintiff seeking to seize the property of another before a final determination must show that he probably will win. Due process compels this result. See Etheredge v. Bradley, 502 P.2d 146, 151 (Alaska 1972) (“[D]ue process requires some form of notice and hearing to establish the probable validity of the plaintiffs underlying claim before the defendant can be temporarily deprived of a property interest that ‘cannot be characterized as de minimus.’”) (quoting Fuentes v. Shevin, 407 U.S. 67, 90 n. 21, 92 S.Ct. 1983, 32 L.Ed.2d 556 (1972) and Sniadach v. Family Fin. Corp., 395 U.S. 337, 342, 89 S.Ct. 1820, 23 L.Ed.2d 349 (1969) (Harlan, J., concurring)). Cf. Care & Protection of Robert, 408 Mass. 52, 556 N.E.2d 993, 1001 n. 7 (1990) (observing that the preponderance standard required for review of emergency removal of child is “analogous to the hearing accorded a request for a preliminary injunction” in which the “task for the motion judge is to balance the risk of irreparable harm to the plaintiff and the defendant ‘in light of [each] party’s chance of success on the merits’ ” because both hearings serve “essentially the same function”) (citations omitted).
*184Due process also protects family integrity. See In re K.L.J., 813 P.2d 276, 279 (Alaska 1991) (“The right to the care, custody, companionship, and control of one’s children ‘undeniably warrants deference and, absent a powerful countervailing interest, protection.’ ”) (quoting Lassiter v. Department of Soc. Servs., 452 U.S. 18, 27, 101 S.Ct. 2153, 68 L.Ed.2d 640 (1981)); see also Smith v. Organization of Foster Families for Equal. & Reform, 431 U.S. 816, 844, 97 S.Ct. 2094, 53 L.Ed.2d 14 (1977); Stanley v. Illinois, 405 U.S. 645, 651, 92 S.Ct. 1208, 31 L.Ed.2d 551 (1972); Duchesne v. Sugarman, 566 F.2d 817, 825 (2d Cir.1977); Flores v. Flores, 598 P.2d 893, 895 (Alaska 1979). Due process requires that a clear and convincing evidence standard be satisfied before parental rights may be terminated. See Santosky v. Kramer, 455 U.S. 745, 769, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982). We have held that the State may not deny a parent all visitation rights to a child except on a showing of clear and convincing evidence. See D.H. v. State, 723 P.2d 1274, 1277 (Alaska 1986); K.T.E. v. State, 689 P.2d 472, 478 (Alaska 1984). Where parental visitation rights are restricted but not terminated, only a preponderance-of-the-evidence standard is required. See In re A.B., 791 P.2d 615, 618 n. 3 (Alaska 1990). In A.B., we cited with approval a commentary that we summarized as follows: “[CJlear and convincing evidence is necessary to sustain a decision completely ending visitation for any appreciable length of time, but [the] preponderance of evidence standard applies when visitation is merely restricted.” Id. (citing M. Garrison, Why Terminate Parental Rights?, 35 Stan. L.Rev. 423, 486-87 & n. 284 (1983)).
A temporary commitment to the Department of Health and Social Services under AS 47.10.142 can last for a substantial period of time before it is again subject to court review. Under subsection (h) court review might not take place for as long as eighteen months after the commitment. CINA Rule 10(d) shortens this period to ninety days. But this is still a long period to deprive a parent of the parent’s constitutionally recognized custodial rights.
The court points out that before a non-Indian child can be removed from the home, CINA Rule 10 requires the court to find that continued placement in the home is “contrary to the welfare of the child.” CINA Rule 10(c)(3)(A); Op. at 177. Assuming that this finding must be made by a preponderance of the evidence, this may mitigate state abuses. However, the welfare-of-the-ehild standard must be examined in light of the statutory scheme governing these proceedings. Prior to CINA Rule 10, AS 47.10.142(e) allowed the court to order the minor committed to the department for temporary placement outside the home for as long as eighteen months, upon a finding of only probable cause. As a matter of statutory construction, one must ask whether the legislature intended that such a placement could occur upon a finding that there was merely a substantial chance that the child was a child in need of aid.
Further, the welfare-of-the-child standard will not, in all cases, be an adequate substitute for a finding that the child is probably a child in need of aid. A pervasive problem in children’s cases is that often parent-substitutes better provide for a child’s welfare than biological parents. The effect of the court’s opinion which waters down the probable cause standard is that a child may now be removed when the diluted standard is met and a better placement can be found.
I suggest that as a matter of statutory construction it is incorrect to hold that our legislature contemplated that a parent could be deprived of custodial rights for a period as long as eighteen months on a standard of proof which is lower than more probable than not. After all, a full CINA determination made under AS 47.10.080 is subject to annual review. See AS 47.10.080(f). And it is established that the standard of proof required for a full CINA hearing is the preponderance-of-the-evidence standard. See CINA Rule 15(c).
Further, as a constitutional matter, I suggest that it would be violative of due process principles to deprive a parent of custodial rights for a period as long as ninety days, except on a showing that the child is a child in need of aid based on a standard of proof equivalent to the preponderance-of-the-evi-*185denee standard. Since a preponderance standard is required merely to restrict the visitation rights of a parent who has already been deprived of custody, see A.B., 791 P.2d at 618 n. 3, it follows that a standard at least as demanding is necessary to deprive a parent of custody for an appreciable period of time. Supportive of this conclusion is Opinion of the Justices to the Senate, 427 Mass. 1201, 691 N.E.2d 911, 916 (1998), in which the Massachusetts Supreme Court stated that “the preponderance standard was sufficient for purposes of restricting a parent’s right to custody, in part, because ‘further proceedings regarding the particular situation [would] be held’ ” (quoting Care & Protection of Robert, 556 N.E.2d at 999). See also In re Yuma County Juvenile Action Nos. J-90-283, J-90-m, 168 Ariz. 497, 815 P.2d 424, 425-26 (App.1991) (holding that standard of proof at hearing to review taking of temporary state custody is preponderance of evidence); In re Juvenile Appeal (83-CD), 189 Conn.276, 455 A.2d 1313, 1322-25 (1983) (concluding that due process requires state to prove by preponderance of evidence that temporary placement should continue); Maureen S. v. Margaret S. 184 A.D.2d 159, 592 N.Y.S.2d 55, 58 (N.Y.App.Div.1992) (noting that temporary emergency custody to protect child from potential sexual abuse must be supported by preponderance of evidence that child is at risk of emotional and physical harm); Wright v. Arlington County Dep’t of Soc. Servs., 9 Va.App. 411, 388 S.E.2d 477, 477-79 (1990) (concluding that, under due process analysis, preponderance standard applies to temporary child protection placements that may last up to sixteen months); see also Conn. Gen.Stat. Ann. § 45a-607(b), (d) (West 1998) (requiring trial court to review immediate temporary custody order using preponderance standard); Ky. Rev.Stat. Ann. § 620.080(b)(2) (Miehie 1998) (requiring department to prove “reasonable grounds” in support of temporary removal of child by “preponderance of evidence”); Va. Code Ann. § 16.1-253(A), (F), as amended by 1998 Ya. Acts ch. 550 (Miehie 1998) (requiring allegations of abuse or neglect at preliminary-protective-order hearing to be proved by preponderance of evidence).
Moreover, I think that this conclusion applies to cases where the state becomes temporary custodian of a child who is permitted to remain at home. In such cases it is the State and not the parents who are charged with the authority and responsibility to supervise the child and provide for his “care and treatment.” AS 47.10.142(e). This is not a “de minimus” interference with constitutionally protected custodial rights. Due process requires that “probable validity” be demonstrated in such eases more urgently than it does when, for example, a bank account is frozen. See Etheredge, 502 P.2d at 154-55.

Standard of Review

The State has not argued in this case that a de novo standard should be used. Instead, it has acknowledged that the clearly erroneous standard applies. See Appellant’s Brief, at 11, 21. Nonetheless, today’s opinion treats the question whether probable cause exists based on the undisputed facts in this case as a legal question which is subject to de novo review. The opinion relies on cases which review whether police officers making searches or arrests had probable cause for their actions. Op. at 175-176. In such cases, de novo review is appropriate. But where a magistrate has issued a search warrant, deferential rather than de novo review of the probable cause determination is called for. See State v. Jones, 706 P.2d 317, 323 (Alaska 1985) (explaining that “a magistrate’s initial determination of probable cause is given considerable deference”) (citing Johnson v. State, 617 P.2d 1117, 1122 (Alaska 1980) (noting that “the decision of the judicial officer who has issued the warrant is to be given ‘great deference’ ”) (citation omitted)); Lockwood v. State, 591 P.2d 969, 970-71 (Alaska 1979) (same)).4
*186The court relies on Ornelas v. United States, 517 U.S. 690, 116 S.Ct. 1657, 134 L.Ed.2d 911 (1996), which imposed a de novo standard of review for probable cause determinations when police officers conduct war-rantless searches. Ornelas, however, recognized that this standard diverged from the less searching review accorded to determinations of probable cause made by magistrates. Id. at 698-99, 116 S.Ct. 1657. The Court said that a two-tiered approach to the standard of review would yield an “incentive” for police officers to conduct searches pursuant to a warrant. Id. at 699, 116 S.Ct. 1657. No such concerns are implicated here.
And, although I see no reason why the trial judge’s determination of probable cause should be treated differently from a magistrate’s determination, this is not a criminal law case. I suggest that we should use the same standard of review here that we use to review the application of other legal standards to particular facts. Where the facts are undisputed, the application of a legal standard to a particular set of facts presents a legal question. See, e.g., Foss Alaska Line, Inc. v. Northland Servs., Inc., 724 P.2d 523, 526 (Alaska 1986). Nonetheless, for practical reasons we generally treat such questions as issues for the trier of fact. See, e.g., Taranto v. North Slope Borough, 909 P.2d 354, 359 (Alaska 1996) (noting that, in scope-of-employment inquiry, “even where the facts are undisputed, when ‘conflicting inferences can be drawn from undisputed facts’ the question is properly left to the jury”) (citation omitted); 9A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 2528 (2d ed. 1995) (“Even if the facts are undisputed, the case must go to the jury if conflicting inferences may be drawn from the evidence presented at trial.”); id. § 2587 (explaining that deference is owed to the trial court even when its findings rest “on an inference drawn from undisputed facts”).
Whether the legal standard is reasonable care; scope of employment; or one of the elements of a child-in-need-of-aid determination such as imminent risk of substantial harm, the standard of review is deferential: the trial court’s determination will not be reversed unless it is clearly erroneous. See, e.g., T.B. v. State, 922 P.2d 271, 273 (Alaska 1996) (“A superior court’s finding that a child is in need of aid will be overturned if this court is left with a definite and firm conviction that a mistake has been made. Factual findings supporting the superior court’s determination that a minor is a child in need of aid are reviewed under the clearly erroneous standard.”) (citations omitted); K.N. v. State, 856 P.2d 468, 475 (Alaska 1993) (“The findings of the superior court in CINA cases will not be overturned unless this court, after reviewing the entire record, is left with a definite and firm conviction that a mistake has been made.”) (citation omitted).
At the adjudication stage in CINA proceedings, the question whether by a preponderance of the evidence a child is at imminent risk of harm is reserved to the trier of fact and is not subject to de novo review at the appellate level. See T.B., 922 P.2d at 273; K.N., 856 P.2d at 475. As noted, the determination as to whether there is probable cause to believe that a minor is a child in need of aid under AS 47.10.142(d) has the potential to deprive a parent of custodial rights for as long as ninety days. Since this deprivation is different only in degree from the deprivation a parent suffers before the next mandated hearing when a CINA determination is made under AS 47.10.080, I can think of no reason not to apply the same standard of review to section .142(d) determinations. The questions are identical from the trial court’s point of view. In both eases, the trial court must ask whether it is more likely than not that the child is at imminent risk. No reason exists for an appellate court to apply an intrusive standard when reviewing the preliminary hearing determination, while applying a deferential standard to the same determination .made at the final hearing.

Conclusion

I believe that as a matter of statutory construction and constitutional law, no stan*187dard of proof less demanding than the more likely than not standard can be used in a CINA determination under AS 47.10.142(d). Further, I think that to conclude that the standard of review of a trial court’s determination under section .142(d) is de novo rather than clearly erroneous misapplies the more applicable criminal law analogy and ignores the most analogous standard prevailing in civil law.
Judge Tan’s decision concludes that J.A. is not in imminent danger of substantial physical harm. In reviewing this conclusion, the court should ask whether it is clearly erroneous. I suspect that if the majority agreed that the applicable standard of proof were more likely than not, and the applicable standard of review were clearly erroneous, this ease would be decided differently.

. In Care & Protection of Robert, 408 Mass. 52, 556 N.E.2d 993, 995-1002 (1990), the court rejected a “reasonable cause" standard for review of the emergency removal of a child, noting that the phrase implies merely a "suspicion” that the child is in need of care. Id. at 998. Alarmed at the "relatively low degree of accuracy” of such a standard, the Massachusetts court held that due process required the application of a preponderance-of-the-evidence standard, especially where a temporary placement could last up to one year. Id. at 997 n. 5, 998, 1000.
Today's opinion observes that the Supreme Court has said that the test for reasonable suspicion is " 'obviously less demanding than that for probable cause.'" Op. at 176, n. 3 (quoting United States v. Sokolow, 490 U.S. 1, 7, 109 S.Ct. 1581, 104 L.Ed.2d 1 (1989)). I agree that the two standards should be clearly distinguishable, and have two observations about the statement quoted from Sokolow. First, the statement does not repeat the "substantial chance” language which I find objectionable. Second, the statement in context with the sentence which immediately precedes it implies an equivalency between "probable cause” and proof "by a preponderance of the evidence” in contrast to "reasonable suspicion.” The two sentences read
[Reasonable] suspicion is considerably less than proof of wrongdoing by a preponderance of the evidence. We have held that probable cause means "a fair probability that contraband or evidence of crime will be found," Illinois v. Gates, [462 U.S. 213, 238, 103 S.Ct. 2317, 76 L.Ed.2d 527] (1983), and the level of suspicion required for a Terry stop is obviously less demanding than that for probable cause....
Sokolow, 490 U.S. at 7, 109 S.Ct. 1581.


. Professor LaFave states:
If the function of arrest were merely to produce persons in court for purposes of their prosecution, then a more-probable-than-not test would have considerable appeal. But there is also an investigative function which is served by the making of arrests. If a lawful custodial arrest is made, the police are then entitled to make a full search of the arrestee, which might produce critical evidence of the crime of which the arrestee is suspected. As the Code draftsmen correctly note, an arrest will also make possible identification procedures, and a particular case may well reach the point where such procedures are called for though the more-probable-than-not test could not be met and charging the suspect would not be called for. The same may be said of other investigative techniques, such as interrogation. *183And it is precisely because arrest serves an investigative function that "[t]he. quantum of evidence necessary to sustain an arrest is not, in all circumstances, the same quantum necessary to make out probable cause for charging a person with the crime.”
Wayne R. LaFave, Search and Seizure § 3.2(e), at 65-66 (3d ed.1996) (footnotes omitted).


. This would be appropriate in any case where only the State presented proof or where, as here, the underlying facts are not contested.


. Under current Fourth Amendment law, a warrant will not be invalidated so long as there is a substantial basis for the. magistrate's decision that probable cause exists. See Illinois v. Gates, 462 U.S. 213, 238-39, 103 S.Ct. 2317, 76 L.Ed.2d 527 (1983). Professor LaFave observes that
[wjhile this "substantial basis” review is more deferential than de novo review (the standard for review of probable cause in non-warrant *186cases), it is "less deferential than clearly erroneous review” (the standard of review used in other areas of law to review the application of a legal standard to a particular set of facts).
LaFave, supra, § 3.1(c), at 16.